DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14, 36-38 and 40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 12 and 36, it is noted that in the independent claims the applicant has claimed “assessment of axes of rotation of the plurality of pairs of opposing stabilizing features” therefore in the dependent claims the limitation of 
With respect to claims 13 and 37, it is noted in the independent claim the applicant claims “assessment of components of vectors normal to points on surfaces of stabilizing features of the plurality of pairs of opposing stabilizing features”, therefore in the dependent claims the limitation of “”determining a vector that is normal to the surface at the point” is unclear if the vector normal to the point on the stabilizing features i the same or different than those of the independent claims. For examination purposes, they are being interpreted as the same however the applicant should amend the claim to clarify.
With respect to claims 14 and 38, the applicant claims in the independent claims “assessment of position shifts…” therefore the limitation of “making one or more position shift” is unclear if the position shift are the same or different than those of the independent claims. For examination purposes, they are being interpreted as the same however the applicant should amend the claim to clarify.
With respect to claim 40, the applicant claims “wherein the plurality of first stabilizing features comprises a plurality or first stabilizing features” and “wherein the plurality of second stabilizing features comprises a plurality or second stabilizing features” it is unclear what the applicant is trying to claim as they are claiming the same thing. For examination purposes, the limitation is being interpreted as not further limiting 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-14, 36-38 and 41 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  With respect to claim 41, the claim does not appear to further limit the subject matter of the claim from which it depends. It is noted the independent claims a plurality of first and second stabilizing features and wherein the determining whether the plurality of pairs of opposing stabilizing features will prevent movement comprises determining whether the pairs will prevent jaw movement based upon positions and orientations of the pairs. It is noted that claim 1 requires more specifics with respect to how the orientation and positions will be used to determine if they prevent movement than claim 41. With respect to claims 12-14 and 36-38, the applicant has failed to include all of the limitations of the claim upon which it depends. It is noted that in each independent claim the applicant claims that the . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8-11, 15, 28-30, 32-35, 39 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cam et al. (2016/0199216).
Cam teaches a method comprising determining for a first treatment stage of orthodontic treatment, a first dentition for an upper dental arch and a lower dental arch of a patient (par. 155), applying for the first treatment stage, a plurality of first stabilizing features to a first virtual three dimensional model comprising the first dentition for the upper dental arch and a plurality of second stabilizing features to a second virtual 3D model comprising the first dentition for the lower dental arch, wherein the plurality of first stabilizing features oppose the plurality of second stabilizing features to create a 
With respect to claim 5, Cam further teaches the method comprising receiving a plurality of intraoral images of the patient before surgery and before the orthodontic 
With respect to claim 6, Cam further teaches the method comprising determining, for a second treatment stage of the orthodontic treatment that is subsequent to the first treatment stage, a second planned dentition for the upper dental arch and the lower dental arch of the patient, generating, for the second treatment stage, a third virtual 3D model comprising the second planned dentition for the upper dental arch and a fourth 
With respect to claim 8, wherein applying the first treatment stage, the plurality of first stabilizing features and the plurality of second stabilizing features comprises receiving a selection of a first set of stabilizing features comprising the plurality of first stabilizing features and the plurality of second stabilizing features, and receiving a selection of a placement for the first set of stabilizing features, wherein the first set of stabilizing features have a fixed relationship to one another during the selection of the placement (par. 57, 66, 85, 99, 107, 109-110, figs. 17a-17b, the relationship between the two elements is fixed to ensure that they fit together as desired).
With respect to claim 9, wherein applying for the second treatment stage, the plurality of third stabilizing features and the plurality of fourth stabilizing features comprises automatically determining a placement for a second set of stabilizing features comprising the plurality of third stabilizing features and the plurality of fourth stabilizing features based on the placement of the first set of stabilizing features (par. 57, 66, 85, 99, 107, 109-110, such the jaw has been moved depending on the placement of the first set of stabilizing features and the second treatment stage moved the teeth and jaw from 
With respect to claim 10, wherein the plurality of first stabilizing features and the plurality of second stabilizing features are configured to eliminate rigid body movement of the jaw, and wherein whether the plurality of pairs of opposing stabilizing features will prevent the jaw movement is further determined based at least in part upon planes of orientation of the one or more pairs of opposing stabilizing features (see detailed discussion above, figs. 23a-23c which show the planes of orientation of the pairs are used to determine the prevention of the jaw movements, par. 116 which teaches the orientation of the plane is used to prevent lateral movement and the angle is modified to determine the amount of movement prevented).
With respect to claim 11, the method further comprising determining one or more temporary anchorage device to be inserted into at least one of the upper dental arch or the lower dental arch, wherein the one or more TAD is to secure an elastic that pulls the upper dental arch towards the lower dental arch to secure the jaw (par. 53, the TAD being the coupling element to which the elastic is coupled to, see fig. 3A, elements 308 and 310 being a TAD such that is anchors device 306 and is temporary in that the device can be removed).
With respect to claim 15, the method further comprising wherein a contact between a first stabilizing feature of the plurality of first stabilizing features and a second stabilizing feature of the plurality of second one or more stabilizing features for the 
With respect to claim 28, Cam teaches the method as claimed in claim 1 and discussed above in detail.  Cam further teaches the method if carried out by a computer that has a computer readable medium comprising instruction that when executed by a processing device perform the operations of the method of claim 1 (see above detail rejection of claim 1, fig. 22, par. 164).
With respect to claim 29, see above detail rejection of claim 5 and 28 regarding the computer readable medium for carrying out the method.
With respect to claim 30, see above detail rejection of claim 6 and 28 regarding the computer readable medium for carrying out the method.
With respect to claim 32, see above detail rejection of claim 8 and 28 regarding the computer readable medium for carrying out the method.
With respect to claim 33, see above detail rejection of claim 9 and 28 regarding the computer readable medium for carrying out the method.
With respect to claim 34, see above detail rejection of claim 10 and 28 regarding the computer readable medium for carrying out the method.
With respect to claim 35, see above detail rejection of claim 11 and 28 regarding the computer readable medium for carrying out the method.
With respect to claim 39, see above detail rejection of claim 15 and 28 regarding the computer readable medium for carrying out the method.
With respect to claim 41 see above detailed discussion regarding claim 1 and the 112 second and fourth paragraph rejection regarding the claim not further limiting the independent claim.
 

Claims 2-3, 7 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cam et al. (2016/0199216) as applied to claims 1 and 28 above, and further in view of Tanugula et al. (2015/0238283).
Cam teaches the invention as substantially claimed and discussed above including with respect to claims 2-3, manufacturing a first shell and a second shell wherein the first and second shells are configured to engage with each other to prevent the jaw movement (see detailed rejection above) and at least one of the first shell is shaped to apply force to one or more teeth in the upper dental arch or the second plastic shell is shaped to apply force to the one or more teeth in the lower dental arch (pars. 5, 49, 53, 160), however, does not specifically teach manufacturing a first mold of the upper dental arch for the first treatment stage by a rapid prototyping machine using the modified first virtual 3D model, manufacturing a second mold of the lower dental arch for the first treatment stage by a rapid prototyping machine using the modified second virtual 3D model, thermoforming or pressure forming a first plastic sheet over the first mold to form the first plastic shell and thermoforming or pressure forming a second plastic sheet over the second mold to from the second plastic shell, and wherein the plurality of third stabilizing features have approximately a same shape as but a smaller size than the plurality of first stabilizing features and wherein the plurality of 
Tanugula further teaches with respect to claims 2-3, the method comprising manufacturing a first mold of the upper dental arch for the first treatment stage by a rapid prototyping machine using the modified first virtual 3D model, manufacturing a second mold of the lower dental arch for the first treatment stage by a rapid prototyping machine using the modified second virtual 3D model, thermoforming a first plastic sheet over the first mold to form the first plastic shell and a second plastic sheet over the second mold to from the second plastic shell (pars. 31, 41), and with respect to claims 7 and 31, wherein the plurality of third stabilizing features have approximately a same shape as but a smaller size than the plurality of first stabilizing features and wherein the plurality of fourth stabilizing features have approximately a same shape as but a smaller side than the plurality of second stabilizing features (par. 53,  the bite adjustment is designed with a smaller size as corresponding teeth of opposing jaws get closer together during treatment).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Cam with the molds, thermoforming and changing the size of the stabilizing features as taught by Tanugula in order to quickly and easily produce the appliance designed in the method and in order to achieve the desired bite during treatment.    

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cam et al. (2016/0199216)  in view of Tanugula et al. (2015/0238283) as applied to claim 2 above, and further in view of Kuo et al. (2011/0269092).
Cam teaches the invention as substantially claimed and discussed above including an elastic retention feature and an anchor point on the first and second shell as claimed (see fig. 3A of Cam), however, Cam/Tanugula does not specifically teach the retention features is formed by cutting a first elastic retention feature in the first shell and a second elastic retention features in the second shell.
Kuo teaches a method including cutting a retention feature in a first and second shell (pars. 10, 51, fig. 2a).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Cam/Tanugula with the method of cutting the rent ion features as taught by Kuo in order to easily modify the treatment as needed during use and to take advantage of a known method of forming retention means for elastics.    
Allowable Subject Matter
Claims 12-14 and 36-38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed April 26, 2021 have been fully considered but they are not persuasive. The applicant argues that it was it was agreed in the interview that that amendments overcame the current cited art, however, it is noted that it was agreed that the amendments overcame the new matter rejection and that they overcome the current rejection but would require further search and consideration. It is noted that as discussed above in detail, the prior art teaches one of the new limitations, specifically . 
The applicant further argues that the prior art of Tanugula and Kuo do not overcome the deficiencies of the independent claims, however, as discussed above in detail, the prior art of Cam teaches required claim limitations, therefore, the applicant’s arguments are moot. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        5/28/2021